               Case 3:20-cv-05155-RJB Document 27 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8      BRIAN CORTLAND,                                   CASE NO. C20-5155RJB

 9                             Plaintiff,                 ORDER DENYING PLAINTIFF’S
                v.                                        MOTION FOR RECONSIDERATION
10                                                        OF ORDER GRANTING SUMMARY
        PIERCE COUNTY,                                    JUDGMENT
11
                               Defendant.
12

13
            This matter comes before the Court on the above-referenced motion (Dkt. 26).
14
            The Court is now, and was at the time it issued the Order Granting Summary Judgment,
15
     aware of the burden of proof found in the Washington Public Records Act. Plaintiff overlooks
16
     the fact that the case came to the Court on a Stipulated Statement of Facts for the Record (Dkt.
17
     12), which in its attachments clearly showed the Defendant’s basis for its action. (See Dkts. 12-3
18
     & 12-4 in particular.) The Court accepted the facts agreed by the parties and the stipulated facts
19
     clearly, in the Court’s opinion, fulfilled the County’s burden of proof. “The burden is on the
20
     agency to show a withheld record falls within an exemption and the agency is required to
21
     identify the document itself and explain how the specific exemption applies in its response to the
22
     request.” Neighborhood Alliance of Spokane County v County of Spokane, 172 Wash.2d 702,
23
     715 (2011); RCW 42.56.550(1). The burden of proof found in RCW 42.56.550(1) was satisfied
24
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION OF ORDER GRANTING
     SUMMARY JUDGMENT - 1
               Case 3:20-cv-05155-RJB Document 27 Filed 10/06/20 Page 2 of 2




 1   by the agreed facts in Docket Number 12 and its attachments. Plaintiff fails to show manifest

 2   error in the Court’s prior ruling, or any other basis for reconsideration. See Western District of

 3   Washington Local Civil Rule 7(h).

 4          Therefore, the Plaintiff’s Motion for Reconsideration of Order Granting Motion for

 5   Summary Judgment (Dkt. 26) is hereby DENIED.

 6          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 7   to any party appearing pro se at said party’s last known address.

 8          Dated this 6th day of October, 2020.

 9

10
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION OF ORDER GRANTING
     SUMMARY JUDGMENT - 2
